GODBOLD, Senior Circuit Judge,
concurring in part and dissenting in part.
On the evidentiary issues I concur in Judge Mahoney’s thorough opinion. On the equal protection issue, arising from selection of the jury venire, I respectfully dissent.
The decision of this court in U.S. v. Jackman, 46 F.3d 1240 (2d Cir.1995), requires a reversal. The jury venire issue in Jackman was decided on the same evidentiary record as in the present case. This court’s decision in Jackman was handed down after briefing and oral argument of this case. Chief Judge Newman’s Jackman opinion describes the scenario that began with a jury selection procedure that violated the Sixth Amendment. Hartford and New Britain, the two largest cities in the district, contained a ma*1417jority of the Afro-American voting age residents and Hispanic voting age residents of the district. All residents of those cities were excluded from the jury pool. None was summoned to serve, indeed none was ever even sent a questionnaire. The clerk never received from the computer programmer a summons for any resident of those cities. The exclusion was systematic. Id. at 1244 and 1248.
The system was held unconstitutional in U.S. v. Osorio, 801 F.Supp. 966 (D.Conn.1992). Afterwards the omission of Hartford residents was explained as a computer error. No explanation was ever offered for omission of New Britain residents. Jackman, 46 F.3d at 1243. The jury clerk pursued a remedy but the failure of the system was not corrected. She prepared a list by drawing names from the old, and defective, qualified wheel and then adding enough names from the newly qualified wheel to constitute a sufficient total. “Her remedy was bound to fail.” Jackman, 46 F.3d at 1245. The remedy assured that the unrepresentativeness of the old list would significantly taint each new list. Id. Thus this case presents the unusual, if not unique, circumstance of an unconstitutional jury selection procedure followed by a proposed remedy that also fails, all done by the judicial system itself and within the same district, and of what the judicial system will do when a litigant is injured by those failures.
Ricketts, an Afro-American, is entitled to relief on a simple, straightforward ground. There is substantial underrepresentation of a cognizable group, the Afro-American and Hispanic residents of Hartford and New Britain, the cities where the largest numbers of those groups are concentrated. This establishes a prima facie case of discriminatory purpose that violates equal protection. Alston v. Manson, 791 F.2d 255 (2d Cir.1986), cert. denied, 479 U.S. 1084, 107 S.Ct. 1285, 94 L.Ed.2d 143 (1987); Castaneda v. Partida, 430 U.S. 482, 97 S.Ct. 1272, 51 L.Ed.2d 498 (1977). That prima facie case has not been refuted by the government.
The district judge in this case initially denied relief on the ground there had been no showing of intentional discrimination. This was an error of law. There was no burden on Ricketts to make such a showing. Rather it was the government’s burden to overcome the prima facie case of discriminatory purpose. In denying Ricketts’ motion for a new trial the district judge shifted his ground away from failure of proof of discrimination and ruled that in fact there was no intentional discrimination. The decision in Jackman, which was not available to the district judge, precludes this conclusion. It tells us that the government did not carry its burden:
The government has provided no justification for failing to make the Jury Clerk’s Pool more representative of the community, or for continuing to rely on the pre-Osorio old Qualified Wheel as the primary source of names, with only a sporadic supplementation unrelated to achieving proper representation.
Jackman, 46 F.3d at 1248. The same failure of the government to provide a justification, which led to a finding of a Sixth Amendment violation in Jackman, commands a finding of a Fifth Amendment violation in the present case. Different constitutional provisions are involved, but the facts create a presumption with respect to each. The failure of proof is the same in both cases because the record is the same.
In the present case the district judge made these significant findings: (1) All parties agree that the original error was inadvertent. This was not correct as to the exclusion of New Britain, which, as Jackman sets out, was never explained. (2) The clerk’s mistake attempting to correct the system was inadvertent. This is not supported by the record, as Jackman tells us. On the same record, Jackman held:
—The clerk’s remedy was “bound to fail.” It constituted systematic though “perhaps unintentional” exclusion. Id. at 1245.
—It would “inevitably produce” a continuation of the underrepresentational effect. Id.
—It assured that the unrepresentativeness of the old list would taint the new. Id.
*1418—The remedial procedure was “facially inadequate.” Id.
These findings do not even purport to constitute a finding of inadvertence. Rather this court declined to fix responsibility.
In focussing on the clerk’s actions, we do not mean to fault her individually or to fix responsibility for what occurred. Her oc-tions are necessarily what we must review. But responsibility is another matter, one that is understandably not clear on this record, but is also of no relevance to the validity of appellant’s contention. Since the inadequacy of the procedure used was plainly accomplished by action within the Court, what occurred presents a cognizable constitutional claim. The responsibility might not he the clerk’s at all, it might he someone else’s or, as often happens in overburdened courts (like other institutions), the failure to adopt a proper procedure might have resulted simply from the unwarranted assumptions by all concerned — in this instance, judges and staff — that the problem was being solved.
Id. at 1245 (emphasis added). This carefully limited decision that fault/responsibility is not being assessed, and on the record cannot be assessed, does not permit this court, on a second look at the same record, to hold that fault/responsibility can be assessed and then to proceed to make an assessment that what happened is just an inadvertence. The decision by the district judge in this case is understandable, because he did not have the benefit of the Jackman decision. We do.1
The approach of the district court in the present case is repeated in this court, which affirms on the ground that the record does not support intentional discrimination. That record, insufficient in Jackman to assign responsibility or justification for failures of the system, is insufficient here to explain away failures of the system as mere mishaps and botches, free of discriminatory purpose. On this simple, straightforward ground — failure of the government to rebut the relevant presumption — Ricketts is entitled to a reversal.
The opinion of this court in footnote 4 seeks to avoid the prima facie case that arises from application of Castaneda v. Partida, 430 U.S. 482, 97 S.Ct. 1272, 51 L.Ed.2d 498 (1977), on the ground that Castaneda involved a “considered governmental policy,” while the present case involves only the “mishaps and botches” devoid of discriminatory purpose. This effort is unavailing for two reasons. First, there was no considered governmental policy in Castaneda. Rather there was a substantial disparity consisting of egregious underrepresentation of Mexi-ean-Americans from service as jurors, under a court-structured system that failed for reasons that were not explained. The facts are remarkably parallel to those before us. A “key man” system relied on jury commissioners appointed by a judge. They selected prospective grand jurors from the community at large and created a grand jury list. At defendant’s federal habeas corpus hearing:
The jury commissioners themselves, who were the only ones in a position to explain the apparent substantial underrepresentation of Mexiean-Amerieans and to provide information on the actual operation of the selection process, were never called.
Castaneda, 430 U.S. at 491, 97 S.Ct. at 1278. The habeas court had recognized that the key man system was subjective, archaic and inefficient, but it doubted the reliability of the statistical evidence of exclusion and therefore held that the petitioner’s prima facie case of invidious discrimination was rebutted. The Supreme Court restated the rule that a statistical showing supports the presumption of discrimination raised by a selection procedure that is susceptible of abuse. It noted that, inexplicably, the state had introduced no meaningful evidence, thus the prima facie ease had not been rebutted. Id. at 498, 97 S.Ct. at 1282. Without evidence from the jury commissioners it was impossible to draw any inferences concerning reasons for exclusion of Mexiean-Amerieans. The Court’s decision was based not on the inefficiencies of the key man system but on the failure of the government to rebut. The present case is a replay of Castaneda.
*1419Second, the description of the failures in the present case as mere botches free of discriminatory purpose is a reincarnation of the basic fallacy of this court’s decision. As discussed above, it is simply not available for this court to hold that the record shows that there was no purposeful discrimination but only innocent mistakes.
There has been an evident wrong to the plaintiff. Over his objection he was required to try his case before an illegally constituted jury, and he lost. He deserves better than to be told “tough luck.”2 This court might well wish to eschew debate over constitutional grounds and right the wrong on supervisory power grounds. That is what the Supreme Court did in Thiel v. Southern Pac. Co., 328 U.S. 217, 66 S.Ct. 984, 90 L.Ed. 1181 (1946). That case involved exclusion from the jury list of all persons who worked for a daily wage, done on the theory that they could not afford to serve and would not be likely to serve. There was no evidence of racial or other invidious discrimination. Nevertheless the Court described this as intentional, deliberate, and systematic exclusion. Id. at 223-24, 66 S.Ct. at 987-88. It reversed the trial court’s refusal to strike the panel, “in the exercise of our power of supervision over the administration of justice and the federal courts,” and “to guard against the subtle undermining of the jury system.” Id. at 225, 66 S.Ct. at 988.
I would reverse on the equal protection ground and allow plaintiff a trial before a properly constituted jury.

. While I do not explore it, maybe, just maybe, in the unusual context of this case, without exploration of the exact contours of “intentional” and “purposeful,” the intentional acts of the court in the first instance, and in the abortive remedy, even if not done invidiously, constituted discrimination in violation of equal protection.


. The opinion of this court faults Ricketts for not contending that underrepresentation of minorities on his jury resulted from intentional exclusion. This seems to me over-technical. Ricketts' brief adequately raises the Fifth Amendment equal protection issue:
II. The District Court Erred In Denying Plaintiff’s Motion To Strike The Jury Because The Manner In Which The Venire Was Drawn Violated Plaintiff's Right To Equal Protection Pursuant To The Fifth Amendment Of The United States Constitution.
Brief, p. 46 (footnote omitted). The brief discusses the three elements set out in Castaneda v. Partida, 430 U.S. 482, 494, 97 S.Ct. 1272, 1280, 51 L.Ed.2d 498 (1977), required to make out a prima facie case of jury discrimination amounting to a denial of equal protection: (1) the court must determine whether the excluded group is cognizable; (2) the court must determine whether underrepresentation of the group is substantial; (3) the court must determine whether the method of jury selection is susceptible of abuse or not racially neutral. It discusses the facts that meet these criteria. A prima facie case of discrimination amounting to a denial of equal protection follows from meeting these criteria. A litigant is not required to incant the magic word "intentional.”